1
                                           2
                                           3
                                                                           IN THE UNITED STATES DISTRICT COURT
                                           4
                                                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           5
                                           6
                                               TYRONE HURT,                                            No. C 12-05057 SI
                                           7
                                                              Plaintiff,                               ORDER TRANSFERRING ACTION TO
                                           8                                                           THE FEDERAL DISTRICT COURT IN
                                                 v.                                                    THE DISTRICT OF COLUMBIA
                                           9
                                               UNIT 32,
                                          10
For the Northern District of California




                                          11                  Defendant.
                                                                                            /
    United States District Court




                                          12
                                          13          On September 27, 2012, plaintiff Tyrone Hurt filed this action against defendant Unit 32, 422

                                          14   Chesapeake Street SE, Washington, D.C. 20032. Plaintiff’s address is Unit 32, 422 Chesapeake Street

                                          15   SE, Washington, D.C., 20032. Complaint 1. Plaintiff seeks relief for alleged violations of federal law,

                                          16   including 42 U.S.C. § 1983 and the Eighth Amendment. Id. at 1-2.
                                          17          “For the convenience of parties and witnesses, in the interest of justice, a district court may
                                          18   transfer any civil matter to any other district or division where it might have been brought.” 28 U.S.C.
                                          19   § 1404(a). The purpose of § 1404(a) is to “prevent the waste of time, energy, and money and to protect
                                          20   litigants, witnesses and the public against unnecessary inconvenience and expense.” Van Dusen v.
                                          21   Barrack, 376 U.S. 612, 616 (1964) (internal citations and quotation omitted). A decision to transfer
                                          22   lies within the broad discretion of the district court, and must be determined on an individualized basis.
                                          23   See Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000).
                                          24          Courts evaluate the following factors to determine which venue is more convenient to the parties
                                          25   and the witnesses: (1) plaintiff’s choice of forum, (2) convenience of the parties, (3) convenience of the
                                          26   witnesses, (4) ease of access to the evidence, (5) familiarity of each forum with the applicable law, (6)
                                          27   feasibility of consolidation with other claims, (7) any local interest in the controversy, and (8) the
                                           1   relative court congestion and time of trial in each forum. See Williams v. Bowman, 157 F. Supp. 2d

                                           2   1103, 1106 (N.D. Cal. 2001); see also Jones v. GNC Franchising Inc., 211 F.3d 495, 498–99 (9th

                                           3   Cir.2000). The Court has broad discretion to address these factors based on the particular facts of each

                                           4   case. E. & J. Gallo Winery v. F. & P. S.p.A., 899 F. Supp. 465, 466 (E.D. Cal. 1994).

                                           5           In the instant case, plaintiff Tyrone Hurt is a resident of Washington, D.C. Additionally,

                                           6   defendant Unit 32 is real property located in Washington, D.C. Thus, venue in the District of Columbia

                                           7   is more convenient to both the plaintiff and defendant in this case. Although the complaint contains

                                           8   almost no facts fleshing out the claims asserted, it appears that Washington, D.C. is likely to be more

                                           9   convenient to any witnesses in this case, and it will likely be the location of much of the evidence in this

                                          10   case. Moreover, there may be a local interest in this case because real property in Washington, D.C. is
For the Northern District of California




                                          11   at issue.
    United States District Court




                                          12           Therefore, all relevant factors weigh in favor of transfer to the District of Columbia, and no

                                          13   factors weigh against transfer. Given the Court’s broad discretion, the Court hereby TRANSFERS this

                                          14   action to the Federal District Court for the District of Columbia.

                                          15
                                          16           IT IS SO ORDERED.

                                          17
                                          18   Dated: October 24, 2012
                                                                                                                  SUSAN ILLSTON
                                          19                                                                      United States District Judge

                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27



                                                                                                    2